Cas¢ 2:19-cv-09627-PSG-JC Document13 Filed 02/05/20 Page1of7 Page ID #:84

20227.33509 |

Oo Oo SN DN NH F&F WD LO

RO NO KN KH BRO KO KR DRO RD mw met
Oo NN DW Wn F&F WD HO —! DO OO COC HN DB WT BP WD PO &- OD

 

CLAYTON U. HALL/S.B. #88535
CATHERINE A. HALL/S.B. #322128
HALL, HIEATT & CONNELY, LLP
1319 Marsh Street, Second Floor

San Luis Obispo, CA 93401
Telephone: (805) 544-3830
Facsimile: (80>) 544-5329
hall@hhc-slo.com
cahall(@bhc-slo.com

Attorneys for Defendant,

SAN LUIS OBISPO INTERNATIONAL
FILM FESTIVAL, INC.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JEFFERY R. WERNER,
Plaintiff,

VS.

SAN LUIS OBISPO
INTERNATIONAL FILM
FESTIVAL, INCORPORATED; and
DOES 1-25, inclusive,

Defendants.

 

No. 2:19-CV-9627 PSG (JCx)
| Assigned to Honorable Philip S. Gutierrez|

JOINT REPORT OF EARLY
MEETING PURSUANT TO
FEDERAL RULES OF CIVIL
PROCEDURE RULE 26(f) AND CD-

Action Filed: November 8, 2019
Trial Date: None Set

Scheduling Conf.: March 23, 2020
Time: 2:00 p.m.

TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
PLEASE TAKE NOTICE THAT Plaintiff JEFFERY R. WERNER and
Defendant SAN LUIS OBISPO INTERNATIONAL FILM FESTIVAL, INC.

participated in an initial conference of the parties on January 22, 2020, attended by

Kelton Johnson, Esq., of Higbee & Associates for Plaintiff and by Catherine A. Hall,

Esq., of Hall, Hieatt & Connely, LLP for Defendant. Discovery and case management

plans were discussed, and the parties accordingly hereby submit their Joint Report of

Early Meeting, pursuant to Federal Rules of Civil Procedure rule 26(f), Central

District Local Rule 26-1, and this Court’s Standing Order, as follows:

 

JOINT REPORT OF EARLY MEETING PURSUANT
TO F.R.C.P. 26(f)) AND CD-LR 26-1

 
Cas# 2:19-cv-09627-PSG-JC Document13 Filed 02/05/20 Page 2o0f7 Page ID #:85

Oo CO Ss HN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

I) Discovery Plan:
A. Proposed Changes to Fed. R. Civ. Proc. Rule 26(a)

The parties agree that no changes should be made to the form or requirement for
disclosures under Fed. R. Civ. Proc. Rule 26(a). Defendant made its initial disclosures
on January 31, 2020; Plaintiff is to make his initial disclosures on or before February
5, 2020.

B. Discovery

1. Scope and Subjects of Discovery
a. Plaintiff's Subjects:

Without prejudice to his rights to seek discovery on any other relevant issues,
Plaintiff contemplates that he will need and seek discovery concerning: all evidentiary
support from Defendants and any relevant non-party regarding Plaintiff’s liability
claims.

b. Defendant’s Subjects:

Without prejudice to their rights to seek discovery on other relevant issues,
Defendant contemplates that it will need and seek discovery concerning: the basis of
Plaintiff's claims, theories of liability and damages, Defendant’s defenses to each, and
any and all factual, evidentiary, and legal support. This will include, but not be limited
to, Plaintiffs creation of the subject image, Plaintiff’s obtainment of copyright in the
subject image, and Plaintiffs licensing history of the subject image.

c. Agreed Upon Methods of Discovery:

The parties agree that the anticipated methods of future discovery will include:
(1) written discovery in the form of Interrogatories, Requests for Admissions, and
Requests for Production of Documents; (2) written discovery via issuance of
subpoenas to third parties; and (3) oral depositions of Plaintiff, Defendant’s
employees, “person(s) most knowledgeable” under Fed. R. Civ. Proc. Rule 30(b)(6),
and other relevant witnesses. The parties agree to electronic service of written

discovery and responses.

 

JOINT REPORT OF EARLY MEETING PURSUANT
TO F.R.C.P. 26(f) AND CD-LR 26-1 2

 
 

Cas@ 2:19-cv-09627-PSG-JC Document 13 Filed 02/05/20 Page 3of7 Page ID #:86
1 2. Discovery Completion Dates
2 a. Supplementations: Supplementations under Fed. R. Civ.
3 Proc. Rule 26(e) are due in a reasonable time after material,
4 relevant facts are learned, or by court order.
5 b. Discovery Cut-Off: All fact discovery shall be completed by
6 all parties on or before November 20, 2020.
7 C. Protocol for Electronically Stored Information
8 Disclosure or discovery of electronically stored information should be handled
9 | as follows:
10 1. Except upon request by the demanding party, all electronic files are
11 || to be produced in their native format as kept in the ordinary course of business, along
12 |, with any program used to open those files. Metadata shall not be removed from any
13 || file prior to production.
14 2. If any electronic file cannot reasonably be produced in its native
15 | format, all documents within that file are to be produced electronically in optical
16 || character recognized (also known as OCRed) portable document format (PDF),
17 || accompanied by a declaration from counsel explaining the reason the electronic file
18 || could not be produced in its native format.
19 The parties agree to preserve electronically stored information which is believed
20 || to be relevant to this case.
21 D. Procedures for Resolving Disputes Regarding Claims of Privilege
22 The parties agree to use the procedures set forth in Fed. R. Civ. Proc. Rule
23 || 26(b)(5) regarding any claims of privilege or protecting materials asserted as being for
24 | trial-preparation. The parties request that this proposed procedure be adopted within
25 || the Court’s further orders.
26 E. Changes to Discovery Limitations
27 The parties agree that there is no need to conduct discovery in phases or be
28 | limited to or focused on particular issues. The parties do not request any changes in
TOFRCP.26() ANDCDIR261 0 3

 

 
Cas@ 2:19-cv-09627-PSG-JC Document 13 Filed 02/05/20 Page4of7 Page ID #:87

& Ww bd

Oo Oo SN DH AN

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

the discovery limitations set forth in the Federal Rules of Civil Procedure or Local
Rules.

F. Other Orders

The parties do not presently request that the Court issue any other orders under
Fed. R. Civ. Proc. Rule 26(c) or under Fed. R. Civ. Proc. Rule 16(b) and (c).The
parties agree that they will stipulate to an order under Fed. R. Civ. Proc. Rule 26(c)
should either party feel that the need for such an order has arisen or will arise upon
production of certain information or documentation.
Il. Manual for Complex Litigation:

The parties agree that the case is not complex. The Manual for Complex
Litigation will not be utilized.
III. Dispositive Motions and Trial

A. Anticipated Dispositive or Partially Dispositive Motions

The parties may consider bringing a dispositive or partially dispositive motion
after the opportunity to conduct certain discovery.

B. Motion Cut-Off Date

The parties propose that the cut-off date for filing dispositive motions be March
19, 2021.

C. Trial Estimate and Date

The parties currently expect Trial to last five (5) full days. The parties presently
anticipate the matter to be ready for Trial in or about May 17, 2021, or as soon
thereafter as the Court deems appropriate.
IV. Settlement and Alternative Dispute Resolution

Settlement is likely. The parties exchanged pre-litigation demands and offers,
but remaining approximately $17,000 apart, they decided that each party needs the
benefit of certain discovery at this point. The parties prefer to appear before a neutral
selected from the Court’s mediation panel so long as the neutral has experience with

copyright law; alternatively, they are agreeable to private mediation. Regardless of the

 

JOINT REPORT OF EARLY MEETING PURSUANT
TO F.R.C.P. 26(f) AND CD-LR 26-1 4

 
Case 2:19-cv-09627-PSG-JC Document 13 Filed 02/05/20 Page5of7 Page ID #:88

Oo © ~~ HD FH B&B W Lm

Beret et tet tenet teh arm
® Sek ERSBRH SSR UARBDAREBEHR AS

 

manner of ADR, the parties propose that a mediation session occurs on or before
March 26, 2021.
V. Additional Parties

The parties do not presently anticipate any additional parties being added to the
case, although Plaintiff could decide later that it is necessary to add the specific person
who posted the image on SLOIFF’s website. The parties propose that the deadline for
amending the First Amended Complaint to identify DOE defendants be July 1, 2020.
VI. Proposed Expert Discovery Schedule

The parties will disclose the identities of expert witnesses that each party may
use at Trial to present evidence, and any written report from such an expert witness
required under Rule 26(a)(2)(B), by December 18, 2020. Rebuttal expert reports will
be due by January 22, 2021. All expert discovery shall commence so as to be
completed by February 26, 2021.

Dated: February 5, 2020 HIGBEE & ASSOCIATES

 

4 afgelere

Attorney for Plaintiff,
JEFFERY R. WERNER

; HIEATT & CONNELY, LLP

  

Dated: February 5, 2020

 

 

C

CATHERINE AURA A. HALL

Attorneys for Defendant

SAN LUIS OBISPO INTERNATIONAL
FILM FESTIVAL, INC.

 

JOINT REPORT OF EARLY MEETING PURSUANT
TO E.R.CP. 26(f) AND CD-LR 26-1 5

 
Casé

0 Oo ND UW BR Be YD Be

BR BD BNO NO KR RO DR RD PRD rm eee ee a nh mh om rr
So SN BW HR Be WD NM RB DOUlUlUOCOUULUDROUMUGA ONO RB OB ONO OS

 

2:19-cv-09627-PSG-JC Document13 Filed 02/05/20 Page6of7 Page ID #:89

PROOF OF SERVICE
[C.C.P. §§1013, 2015.5]

dec! Pursuant to California Code of Civil Procedure §§1013(a)(3) and 2015.5, I
eclare:

[am a resident of the State of California. I am over the age of eighteen years
and I am not a party to the within entitled action. Iam employed by the Law Firm of
Hall, Hieatt & Connely, LLP, and my business address is 1319 Marsh Street, Second
Floor, San Luis Obispo, California.

On Februaty 5, 2020, I served the within JOINT REPORT OF EARLY
MEETING PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE
RULE 26(f) AND CD-LR 26-1 on the interested parties as follows:

Attorneys for Plaintiff:

Mathew K. Higbee, Esq.

Kelton Johnson, Esq.

Higbee & Associates

1504 Brookhollow Drive, Suite 112
Santa Ana, CA 92705

Telephone: (714) 617-8331
Facsimile: (714) 597-6729
mhigbee@higbeeassociates.com

wv By Mail. I caused each envelope addressed to the office of the person(s) listed
above, with postage thereon fully prepaid as first class mail, to be collected for
same day depesit according to the firm's practice and procedure to be placed

in the United States Mail at San Luis Obispo, California.

By Personal Service. I caused such document(s) to be delivered by hand to
the office of the person(s) listed above.

By Overnight Delivery. | caused such document(s) to be delivered by OnTrac
Overni ght/Federal Express courier service to the office of the person(s) listed
above.

By Facsimile Transmission. I caused such document(s) to be delivered by
facsimile transmission to the facsimile number(s) of the person(s) listed above
and that transmission was reported as complete and without error.

Y ‘By Email or Electronic Transmission: Based on a Court order or an
agreement of the parties to accept service by email or electronic transmission,
I caused the document(s) to be sent from email address bmorris@hhc-slo.com
to the persons at the email addresses listed above. I did not receive, within a
reasonable time after the transmission, any electronic message or other
indication that the transmission was unsuccessful.

Y___—‘ Federal. I declare that I am employed in the office of a member of the bar of
this Court at whose direction the service was made.

MI

 

JOINT REPORT OF EARLY MEETING PURSUANT
TO F.R.C.P. 26(f) AND CD-LR 26-1 6

 
Cas@ 2:19-cv-09627-PSG-JC Document13 Filed 02/05/20 Page 7of7 Page ID #:90

1 I declare under penalty of perjury under the laws of the State of California that
the foregoing is true and correct and that this document was executed on February 5,
2020, at San Luis Obispo, California.

Be Wi bh

 

Wa

Oo CO “NA

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

JOINT REPORT OF EARLY MEETING PURSUANT
TO F.R.C.P. 26(f) AND CD-LR 26-1 7

 

 
